DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statements filed 9/29/2020 and 11/18/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The examiner notes that the foreign language office actions are not translated.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 5, 9, 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoki JP 2015102110.
Naoki discloses: 
Claim 1, a wave generator (W); an external gear (F) which is bent and deformed by the wave generator; and an internal gear (C, Ts, 44) which meshes with the external gear, a wave generator bearing (55) which is disposed between the wave generator and the external gear, wherein the internal gear is formed of the resin [0032], wherein the external gear is formed of the high thermal conductivity material [0033], and wherein each of the wave generator and the wave generator bearing is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin (wave generator bearing is implicitly formed of metal, also see cross-hatching).
Claim 3, an abutment member (10) which is connected to the internal gear and abuts the external gear, and wherein the abutment member is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin [0034].
Claim 5, wherein the wave generator is formed of a metal as the high thermal conductivity material (wave generator is implicitly formed of metal, also see cross-hatching).
Claim 9, a bolt (1) which connects the internal gear and a member other than the internal gear to each other (see figure 1, bolt 1 connects 10 to H), wherein the bolt is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin (bolt is implicitly formed of metal).
Claim 10, wherein the member is a bearing housing which supports the wave generator via an input bearing (H, 20 supports wave generator 32 via bearings 23, 46, 15).
Claim 12, wherein the wave generator comprises an intermediate shaft portion (53) having an elliptical outer peripheral shape in a cross section orthogonal to an axial direction, and wherein the wave generator bearing (55) is disposed between the intermediate shaft portion and the external gear (see figure 3).
Claim 15, wherein a portion of the wave generator is exposed to an external space of the bending meshing type gear device (see arrows in figure 4).
.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naoki JP 2015102110.
Naoki discloses the claimed invention except for the bearing housing being formed of resin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the bearing housing of resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki JP 2015102110 in view of Zheng US 2015/0345608.
Naoki does not disclose the wave generator bearing comprises an outer ring, a rolling body, and an inner ring, and wherein the outer ring, the rolling body, and the inner ring are formed of the high thermal conductivity material.  Zheng teaches the wave generator bearing (210, 235, “outer race”) comprises an outer ring (see “outer race” paragraph 80, a rolling body (see ball in 235 figure 5), and an inner ring (surface of 210), and wherein the outer ring, the rolling body, and the inner ring are formed of 
Claim 14, device taught by Zeng includes: wherein the inner ring of the wave generator bearing is integrally formed with the wave generator (paragraph 007).
Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, while CN 103291851 appears to disclose a groove portion between tooth portions, CN 103291851 does not appear to disclose a protruding portion which is provide on an inner peripheral side of the base portion radially inside the groove portion.
Response to Arguments

Applicant's arguments filed 4/2/20121 have been fully considered but they are not persuasive.
Applicant generally argues “For example, Naoki does not disclose or suggest at least wherein the internal gear (18-A, 18-B) is formed of a resin, wherein the external gear (14) is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin, and wherein each of the wave generator (12) and the wave generator bearing (16-A, 16-B) is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin.”
In response Naoki clearly and explicitly discloses an internal gear (C, Ts, 44) formed of resin (paragraph 32) and an external gear is formed of metal (see “flexspline is made of a metal material” in paragraph 33).  The examiner notes that metal has a higher thermal conductivity than resin.


In response, applicant’s argument is irrelevant and therefore lacks merit.  The mere fact that Naoki discloses another embodiment which “may be” formed of different materials is irrelevant because Naoki clearly and explicitly also discloses an embodiment which directly reads on the claim language.  That is to say Naoki clearly discloses a resin internal gear and a metal flex spline (a.k.a. internal gear).
Applicant argues Naoki fails to disclose “each of the wave generator (12) and the wave generator bearing (16-A, 16-B) is formed of a high thermal conductivity material having thermal conductivity higher than that of the resin.”
In response, wave generator bearings are implicitly made of metal (commonly steel, although sometimes other metals and metal alloys) which is inherently a “material having thermal conductivity higher than that of the resin”.  However, for the purposes of providing an evidentiary reference, Zheng US 2015/0345608 discloses in paragraph 31 that “Circular wave drive 500 may include a variety of components, any of which may comprise any of a variety of materials, including for example: a metal, an alloy … etc.”.  
In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977):

[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

	This “burden of rebutting the PTO’s reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103” (195 USPQ at 432).
	Accordingly, the burden is placed upon the applicant to prove that the metal having a higher thermal conductivity then resin are not inherent characteristics of metal and resin.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658